Citation Nr: 0728579	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In the veteran's VA Form 9, Appeal to the Board, he indicated 
he had ringing in the ears.  In arguing that he warranted a 
compensable evaluation for hearing loss, he stated that the 
ringing in the ears was "more annoying" than the hearing 
loss.  The Board finds that the veteran has raised an issue 
of entitlement to service connection for tinnitus.  As this 
claim has not been procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 39 decibels on the right and 35 decibels on the 
left.  Discrimination ability averages at 92 percent correct 
on the right and 90 percent correct on the left.  This is 
level I hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).
REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter and the April 2005 
statement of the case.  Initially, it must be noted that the 
claim for entitlement to an initial compensable evaluation 
for bilateral hearing loss is a downstream issue from the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  For example, the veteran filed a 
formal claim for entitlement to service connection for 
bilateral hearing loss in January 2004.  The RO issued a VCAA 
letter that same month informing the veteran of what the 
evidence must show to substantiate a claim for service 
connection.  The RO granted service connection in the June 
2004 rating decision, and the veteran has appealed the 
evaluation assigned for bilateral hearing loss.  This is 
considered a "downstream" issue, as the veteran has raised 
a new issue (increased rating), following the grant of the 
benefit sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in April 2005, wherein it 
provided the veteran with the regulation that addresses how 
evaluations for hearing loss are assigned.  Therefore, VA has 
met its duty to notify the veteran in connection with his 
claim for an increased rating.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2004 
letter, VA stated that it was responsible for obtaining any 
relevant records held by any federal agency and that it would 
make reasonable efforts to get any relevant records not held 
by a federal agency, which included medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  VA also asked the veteran to 
submit any evidence in his possession that pertained to the 
claim.  

VA has obtained private medical records identified by the 
veteran and provided him with an examination in connection 
with his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.



II.  Hearing Loss

The veteran states that he warrants a higher evaluation for 
the service-connected bilateral hearing loss.  He argues that 
he warrants a compensable evaluation because he has both 
hearing loss and ringing in the ears.  

A February 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
30
55
65
LEFT
10
30
40
60

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 90 percent in the left ear.  
The audiologist stated the veteran had mild to moderately 
severe sensorineural hearing loss in both ears.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for bilateral hearing loss.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Table VI 
(2006).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss disability.  The February 2004 results establish 
that the veteran had an average puretone threshold of 39 in 
the right ear (155/4) with 92 percent discrimination.  The 
left ear has an average puretone threshold of 35 (140/4) with 
90 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral I is derived for both the right ear 
and the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I (since both ears have the same Roman numeral, 
neither ear is the "better ear").  Thus, the preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss.  

The Board is aware of the veteran's complaints about ringing 
in the ears and how such symptoms should warrant a 
compensable evaluation.  As noted in the Introduction, the 
Board has referred the issue of entitlement to service 
connection for tinnitus (which is a separate disability from 
hearing loss) to the RO for it to adjudicate.  

The veteran's representative has argued that the testing 
methods used by VA to determine hearing loss evaluations are 
inadequate; and hence, VA has failed in its duty to assist.  
However, the testing was conducted in compliance with the VA 
Rating Schedule.  The Board is bound by the applicable 
regulations pertaining to VA which includes the Rating 
Schedule.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2006).  VA has chosen to evaluate hearing loss in the 
manner in which it does, being fully aware of 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  As such, the Board finds that the 
examination was adequate, and that additional development by 
way of another examination would be redundant and 
unnecessary, particularly when the veteran has not argued 
that his hearing loss has worsened since the February 2004 
audiological evaluation.  Furthermore, there are no 
allegations of medical treatment, employment interference, or 
other significant functional impairment warranting other than 
the application of the regular schedular provisions.

Accordingly, because the audiological evaluation does not 
show that the veteran warrants a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran states that he was hospitalized on two occasions 
while in service for high blood pressure.  VA has attempted 
to obtain his service medical records, and the National 
Personnel Records Center (NPRC) has indicated that the 
service medical records were destroyed in the 1973 fire at 
the NPRC.  It is noted that the August 1956 separation 
physical is on file.  Hypertension is not noted historically, 
nor is it shown by the blood pressure reading on that exam.  

The NPRC indicated that it could search hospital records if 
it had the necessary information.  On a VA Form 3101, the RO 
indicated that it could not furnish the information because 
the veteran had not provided a month and year on an NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data for the hospitalizations.  

The record reflects that the veteran has subsequently 
provided the month (approximately) and year of his two 
reported pertinent hospitalizations.  Specifically, in a 
statement received by the veteran in August 2004, he stated 
he was treated at two facilities for hypertension-Sampson 
Air Force Base between October 1952 and December 1952 and 
Lowry Air Force Base in approximately June 1956.  There has 
been no subsequent attempt to search for such hospitalization 
records, and the Board finds that such attempt is necessary 
for VA to fulfill its duty to assist.

Additionally, appellant is instructed that if he had 
treatment for hypertension in the years immediately following 
service, he should assist in obtaining any pertinent records 
as necessary.

Accordingly, the case is REMANDED for the following action:

1.  If the veteran indicates that there 
are any records of treatment for 
hypertension in the years immediately 
subsequent to service, or at any time 
since separation from service, and those 
records are not on file, steps to obtain 
the records should be undertaken as 
appropriate.  If attempts are made and no 
records found, the claims folder should 
contain documentation of the attempts 
made.

2.  The RO/AMC should attempt to locate 
the records identified by the veteran in 
a statement received in August 2004, from 
the Air Force hospitals where he has 
reported treatment.  If no records are 
obtained, documentation as to the 
unsuccessful attempt should be contained 
in the claims folder.

3.  The RO/AMC should then readjudicate 
the claim of entitlement to service 
connection for hypertension.  If there is 
need for additional development, to 
include an examination and opinion, such 
examination should be undertaken.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and allow a 
reasonable period for them to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


